Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Lutz on 06/15/2021.
The application has been amended as follows: 
1. (AMENDED) A system comprising:
a plurality of sensor devices contained in a respective plurality of wells, the wells defined by a well plate having a hollow cylinder and a corresponding sensor device of the plurality of sensor devices for each well, each hollow cylinder closed by a seal at one end, the sensor device and a compressive connector defined by a compressibly conductive ring disposed between the sensor device and a printed circuit board (PCB) coupled against the well plate, each sensor device having a resonant frequency and a motional resistance that varies based on a visco-elastic mass of biological cells contained in a corresponding well, the compressibly conductive ring for transporting signals indicative of the resonant frequency between the PCB and the sensor device: and
an electronic circuit on the PCB, including aprocessor and PCB programmed  to:
generate a reference signal to identify, for each sensor device, the resonant frequency and the motional resistance of the sensor device based on the visco-elastic mass of biological cells contained in the corresponding well, the sensor device responsive to the visco-elastic mass deposited on the sensor device for generating an output signal indicative of the elastic mass; and

receive, from each respective sensor device, the output signal indicative of
the visco-elastic mass, the output signal passed to the processor 
conductive ring, the processor and PCB further programmed to:
identify a difference in phase between the reference signal and the output signal; and
identify the resonant frequency of the sensor device based on the identified difference in phase.
5. (AMENDED) The system of claim programmed to: generate a tuning word based on the identified difference in phase; and implement a numerically controlled oscillator (NCO) for generating the reference signal based on a value of the tuning word, wherein a frequency of the reference signal is determined by the value of the tuning word.  

6. (AMENDED) The system of claim  to identify a phase difference between the reference signal and the output signal by: implementing an impedance divider, the impedance divider having: a measured portion for producing a signal that represents a phase of the output signal, and a reference portion, for producing a signal that represents a phase of the reference signal; and comparing the signal produced by the measured portion with the signal produced by the reference portion to identify the difference in phase between the reference signal and the output signal.  

wherein the :  identify a difference in amplitude between the reference signal and the output signal; and identify the motional resistance of the sensor device based on the identified difference in amplitude.
  
8. (AMENDED) The system of claim 7, wherein the  programmed to generating a reference signal by: generating an amplitude word based on the identified difference in amplitude; and implementing an NCO for generating the reference signal based on a value of the amplitude word, wherein an amplitude of the reference signal is determined by the value of the amplitude word.  

9. (AMENDED) The system of claim 7, wherein the processor and PCB are identify a difference in amplitude between the reference signal and the output signal by

12. (AMENDED) An apparatus comprising: a well plate containing a plurality of wells, the plurality of wells defined by a hollow cylinder in the well plate for each well of the plurality of wells, the hollow cylinder closed at one end by a seal and a flexible electrically conductive connector against a printed circuit board (PCB); for each well: a respective sensor device contained in the well, each respective sensor device disposed the flexible electrically conductive connector for transporting the electrical signals indicative of the resonant frequency between the PCB and the sensor device; and the flexible electrically conductive connector electrically connected to the sensor device, the electrically conductive connector coupled for transferring the electrical signal from the sensor device of the corresponding well to the PCB; and U.S. Application No.: 15/436,136 Attorney Docket No.: UML15-01(2016-002-02)-6- the PCB and processor programmed to: transmit a reference signal based on the visco-elastic mass of biological cells contained in the corresponding well; conduct the reference signal to the sensor device; acquire an output signal transferred from the respective sensor device of the plurality of wells via corresponding flexible electrically conductive connectors, and provide the output signal to a computer system and processor coupled to the PCB.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner agrees with applicant’s arguments dated 04/08/2021 & the instant amendment dated 04/08/2021, put in condition through examiners amendment, in addition to applicant’s arguments are convincing to overcome the best found prior art (cited in the action dated 12/09/2020). JANCSIK- which was cited in the most recent action, and was found to be the closest prior art upon further review does not teach of a printed circuit board, and more specifically, as specifically programmed, and in addition with the claimed compressively conductive ring.
Specifically, the prior art does not teach of the claimed programming of the processor and PCB combination and most specifically does not teach of the programming in combination with a compressively conductive ring which allows for transfer of signals between the PCB and sensor device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797